     Case 1:20-cv-00539-NONE-JDP Document 16 Filed 04/20/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ZURI SANA KABISA YOUNG,                         Case No. 1:20-cv-00539-JDP
12                       Plaintiff,                   FINDINGS AND RECOMMENDATIONS
                                                      DENYING MOTION TO PROCEED IN FORMA
13            v.                                      PAUPERIS AND REQUIRING PAYMENT OF
                                                      FILING FEE IN FULL WITHIN TWENTY-ONE
14    STATE OF CALIFORNIA, et al.,                    DAYS
15                       Defendants.                  ECF No. 9
16                                                    OBJECTIONS DUE WITHIN 14 DAYS
17                                                    ORDER TO ASSIGN CASE TO DISTRICT
                                                      JUDGE
18

19

20          Plaintiff Zuri Sana Kabisa Young is a state prisoner proceeding without counsel in this

21   civil rights action brought under 42 U.S.C. § 1983. On March 2, 2020, plaintiff filed an

22   application to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 9.

23          The Prison Litigation Reform Act provides that “[i]n no event shall a prisoner bring a civil

24   action . . . under this section if the prisoner has, on 3 or more occasions, while incarcerated or

25   detained in any facility, brought an action or appeal in a court of the United States that was

26   dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief

27   may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28

28   U.S.C. § 1915(g). Plaintiff has had three or more actions dismissed as frivolous, as malicious, or
                                                        1
     Case 1:20-cv-00539-NONE-JDP Document 16 Filed 04/20/20 Page 2 of 3

 1   for failing to state a claim upon which relief maybe granted.1 Plaintiff has repeatedly been

 2   notified that he is subject to § 1915(g).2

 3          Plaintiff has not satisfied the imminent danger exception to § 1915(g). See Andrews v.

 4   Cervantes, 493 F.3d 1047, 1053-55 (9th Cir. 2007). In his complaint, plaintiff appears to allege

 5   multiple unrelated claims, including that he was subjected to an illegal search and seizure of his

 6   property, mail tampering, and a punitive prison transfer. See ECF No. 1. Plaintiff does not,

 7   however, raise any plausible allegations that he faces imminent danger of serious physical injury.

 8          Accordingly, plaintiff’s in forma pauperis application should be denied, and he should

 9   pay the filing fee in full, since he has accrued three or more strikes and was not under imminent

10   danger of serious physical harm at the time this action was initiated. See 28 U.S.C. § 1915(g).

11          Order

12          The clerk of court is directed to assign this case to a district judge who will review the

13   findings and recommendations.

14          Findings and Recommendations

15          Based on the foregoing, it is hereby recommended that:

16          1. plaintiff’s in forma pauperis application, ECF No. 9, be denied;

17          2. plaintiff be required to pay the $400 filing fee in full within twenty-one days of adoption

18              of these findings and recommendations; and

19          3. if plaintiff fails to pay the $400 filing fee in full within twenty-one days of adoption of

20              these findings and recommendations, all pending motions be terminated and this action
21   1
       See, e.g., Young v. State of California, Civil Case No. 2:99-cv-01039-DFL-JFM, 1999 U.S. Dist.
22   LEXIS 24346 (E.D. Cal. Oct. 7, 1999) (dismissing complaint for failing to state a claim); Young
     v. United States Gov’t.., Civil Case No. 2:02-cv-02940-RT-E, 2002 U.S. Dist. LEXIS 29718
23   (C.D. Cal. Oct. 15, 2002) (adopting findings and recommendations to dismiss complaint for
     failure to state a claim and as frivolous); Young v. Sumptner, Civil Case No. 2:05-cv-03653-
24   CBM-E, 2005 U.S. Dist. LEXIS 51300 (C.D. Cal. Oct. 4, 2005) (dismissing complaint for failing
     to state a claim).
25   2
       See, e.g., Young v. Williams, No. 19-55513, 2019 U.S. App. LEXIS 32130 (9th Cir. Oct. 25,
26   2019) (recognizing that plaintiff “has had three or more prior actions or appeals dismissed as
     frivolous, malicious, or for failure to state a claim upon which relief may be granted”); Young v.
27   Moore, No. 3:19-cv-00270-MMA-KSC, 2019 U.S. Dist. LEXIS 34208 (S.D. Cal. Mar. 4, 2019)
     (same); Young v. Paramo, No. 3:18-cv-2002-LAB-KSC, 2018 U.S. Dist. LEXIS 161181 (S.D.
28   Cal. Sep. 18, 2018) (same).
                                                          2
     Case 1:20-cv-00539-NONE-JDP Document 16 Filed 04/20/20 Page 3 of 3

 1               be dismissed without prejudice.

 2            The undersigned submits the findings and recommendations to a district judge under 28

 3   U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District

 4   Court, Eastern District of California. Within fourteen days of the service of the findings and

 5   recommendations, plaintiff may file written objections to the findings and recommendations with

 6   the court. That document should be captioned “Objections to Magistrate Judge’s Findings and

 7   Recommendations.” The district judge will review the findings and recommendations under 28

 8   U.S.C. § 636(b)(1)(C).

 9
     IT IS SO ORDERED.
10

11
     Dated:      April 20, 2020
12                                                     UNITED STATES MAGISTRATE JUDGE
13

14   No. 204.
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
